Citation Nr: 1708940	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-31 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction in rating for bilateral hearing loss from 30 to 0 percent, effective from January 1, 2012. 

2.  Entitlement to an increased initial rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, J. J. and L. J. 



ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to March 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that rating reductions claims are separate from increased ratings claims.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from the Veteran's claim for a higher rating for bilateral hearing loss.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

Specifically, the Board finds that remand is necessary to obtain a new VA audiological examination.  The Veteran was previously afforded a VA examination in August 2011, during which the examiner found the results were too unreliable for rating purposes.  The Veteran has testified that he was not able to understand the examiner's instructions and that the examiner was rushed and behaved unprofessionally, which caused him to become agitated.  See Board Hearing Transcript at 4-6.  

The Board acknowledges that the Veteran submitted an October 2016 Disability Benefits Questionnaire (DBQ) in support of his claim.  In this report, while the examining audiologist indicated that pure tone averages "did not agree" with speech reception thresholds, she did not ultimately conclude that use of the speech discrimination test was inappropriate in this case.  38 C.F.R. § 4.85(c).  Thus, on remand, an updated examination with clarification in this regard is necessary.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records.

2.  Then schedule the Veteran for a VA audiological examination at a facility other than the Orlando VA Medical Center to determine the current severity of his bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted and all findings reported in detail.  

The examiner is specifically requested to:

(a) review the reports of the August 2011 and October 2016 audiological examination reports, along with the Veteran's hearing testimony, and determine whether the use of a speech discrimination score is inappropriate in this case.  Please provide a robust rationale for any conclusion reached in this regard.

(b) discuss how the Veteran's hearing loss impacts his ability to function under ordinary conditions of life and work. 

3.  After completing the above development, and any additional development that may be warranted, readjudicate the issues on appeal, to include the Veteran's entitlement to an increased rating for bilateral hearing loss.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


